SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is an english translation of the letter datedSeptember 4, 2014 filed by the company with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires By letter datedSeptember 4, the Company informed that though a subsidiary, it has made a capital increase and then sold a fraction of its equity interest in Avenida Inc, companmy created in 2013 dedicated to e-commerce business. By letter datedAugust 30th, the Companyinformedthat though a subsidiary, it had acquired3,703,704 shares of Avenida Inc., representative of 23,08% ofits outstandingshares., for the amount of ARS 13,039,801. After that, the Company exercised an option to acquire 2,469,136 addtional shares for an amount of ARS 9,984,600.80. At that moment, a newinvestor acquired a 32.94% for an amount of USD 15,000,000increasing the equity of Avenida and leaving APSA with 21.58%. Therefore, Avenida obtained funds for approximatelyUSD 16 million to expandits business plan. After that,the Company though a subsidiary, has sold a 5% of the outstanding shares for an amount of USD 2.276.566, which has been totally paid. As a consequence, the indirect ownership of APSA in Avenida Inc., is 16.58%. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Alto Palermo S.A. (APSA) September 5, 2013 By: /S/ Saúl Zang Saúl Zang Responsible for relationship with the markets
